MEMORANDUM **
Angel Guido Paucarima-Ceron, a native and citizen of Peru, petitions for review of the Board of Immigration Appeals’ (“BIA”) order affirming the Immigration Judge’s (“IJ”) order denying his application for withholding of removal. As the BIA adopted the IJ’s decision, we review the IJ’s decision as if it were that of the BIA, under the substantial evidence standard. See Hoque v. Ashcroft, 367 F.3d 1190, 1194 (9th Cir.2004); see also Lata v. INS, 204 F.3d 1241, 1244 (9th Cir.2000). We have jurisdiction pursuant to 8 U.S.C. § 1252, and we deny the petition.
Substantial evidence supports the IJ’s determination that any mistreatment Pau-carima-Ceron suffered was not on account of a protected ground. The facts in evidence do not compel the conclusion that Paucarima-Ceron was targeted by Shining Path guerrillas on account of an imputed political opinion. See INS v. Elias-Zaca-rias, 502 U.S. 478, 481, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992); see also Tecun-Florian v. INS, 207 F.3d 1107, 1109-10 (9th Cir. 2000).
PETITION DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.